FILED
                               NOT FOR PUBLICATION                         NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                               FOR THE NINTH CIRCUIT



LIAN BIE LIM; RYANDI SISWOJO,                      No. 07-71234

               Petitioners,                        Agency Nos. A098-131-042
                                                               A098-131-043
   v.

ERIC H. HOLDER Jr., Attorney General,              MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Lian Bie Lim and her husband Ryandi Siswojo, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying Lim’s motion for reconsideration. We have jurisdiction pursuant to 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research                                                                     07-71234
U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to

reconsider. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir. 2004). We

deny the petition for review.

        The BIA did not abuse its discretion in denying Lim’s motion reconsider as

untimely because it was filed almost eighteen months after the BIA’s prior order.

See 8 U.S.C. § 1229a(c)(6) (a motion to reconsider must be filed within 30 days

after the agency’s prior decision). Lim’s contention that she did not receive proper

mailing of the BIA’s briefing schedule is unavailing because Lim did not utilize

the proper change of address forms, and the certified mail receipts alone do not

indicate that a change of address was mailed to the BIA. See Lee v. INS, 685 F.2d

343, 344 (9th Cir. 1982) (per curiam) (notification to the Immigration and

Naturalization Service (“INS”) did not constitute notification of an address change

to the BIA because BIA is a quasi-judicial body separate and independent of the

INS).

        PETITION FOR REVIEW DENIED.




KAD/Research                              2                                  07-71234